[Cite as State v. Moore, 2022-Ohio-4261.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
STATE OF OHIO                                 :       Hon. W. Scott Gwin, P.J.
                                              :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellee   :       Hon. John W. Wise, J.
                                              :
-vs-                                          :
                                              :       Case No. 22 CA 000007
JOSHUA A. MOORE                               :
                                              :
                    Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                          Criminal appeal from Guernsey County
                                                  Court of Common Pleas, Case No. 21 CR
                                                  309



JUDGMENT:                                         Affirmed


DATE OF JUDGMENT ENTRY:                           November 29, 2022

APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

JASON R FARLEY                                    JOSHUA A. MOORE #A798-410 Pro Se
Assistant Prosecutor                              North Central Correctional Complex
627 Wheeling Avenue                               Box 1812
Cambridge, OH 43725                               Marion, OH 44301-1812
Guernsey County, Case No. 22 CA 000007                                                    2


Gwin, P.J.

       {¶1}   Appellant Joshua A. Moore appeals from the March 30, 2022 judgment

entry of the Guernsey County Court of Common Pleas. Appellee is the State of Ohio.

                                   Facts & Procedural History

       {¶2}   A homeowner placed sheets of aluminum awning on the back porch of her

unoccupied home on July 21, 2021. When she went to check on the house the next day,

the aluminum awning was gone, as were a toolbox and tools that were inside the home.

The police determined appellant stole the aluminum awning and tools. Appellant took the

aluminum awning to Lowry Metal Recycling to scrap. The receipt from Lowry Metal shows

appellant was paid $140.00. The receipt also shows a picture of a black Ford pick-up

truck occupied by appellant with sheets of aluminum in the rear bed.

       {¶3}   Appellant was indicted on September 21, 2021, with one count of burglary,

in violation of R.C. 2911.12(A)(3) and R.C. 2911.12(D), a felony of the third degree.

       {¶4}   The trial court held a plea and sentencing hearing on March 29, 2022. Prior

to the start of the hearing, appellee moved to amend the charge to one count of theft

pursuant to R.C. 2913.02(A)(1) and R.C. 2913.029(B)(2), a felony of the fifth degree.

Counsel for appellant had no objection. The trial court granted the motion. The trial court

then conducted a plea colloquy, and found appellant’s guilty plea was voluntary, knowing,

and intelligent. The court accepted the plea of guilty, and sentenced appellant to a stated

prison term of six months under the terms of a negotiated plea. The six months is to be

served consecutively to prison terms from two other cases appellant had pending.

       {¶5}   As part of the negotiated plea, the parties agreed appellant would pay

restitution to the victim, but that the parties would present evidence as to the appropriate
Guernsey County, Case No. 22 CA 000007                                                   3


amount of restitution at the sentencing hearing. At the hearing, appellee introduced

documentary evidence showing the estimate obtained by the victim from Dura-Bilt Patio

Awning for new awning was $4,755. Further, appellee stated the victim had a deductible

of $500, and that the victim’s insurance company sent the victim a check for $2,035.75.

Accordingly, appellee requested restitution in the amount of $2,719.25 (estimate of

$4,755 minus $2,035.75 check from insurance). Counsel for appellant argued the $4,755

was only one estimate, it was too high an estimate, and the victim should have obtained

at least three estimates to replace the awning. Further, that because the insurance

company only valued the claim at $2,035.75, the victim should only receive the deductible

amount of $500.00 because the $2,035.75 the victim received from his insurance

company adequately compensated the victim. The trial court found the appropriate

amount of restitution was $2,719.25.

      {¶6}   The trial court entered a judgment entry of sentence on March 30, 2022.

Appellant appeals the March 30, 2022 judgment entry of the Guernsey County Court of

Common Pleas, and assigns the following as error:

      {¶7}   “I.   THE   TRIAL    COURT      COMMITTED       PLAIN     ERROR      IN   ITS

DETERMINATION AS TO THE AMOUNT OF RESTITUTION ORDERED UPON THE

APPELLANT.

      {¶8}   “II. THE CONVICTION IS INSUFFICIENT AS A MATTER OF LAW AS THE

STATE FAILED TO ESTABLISH THE VALUE OF THE PROPERTY STOLEN.”

                                               I.

      {¶9}   In his first assignment of error, appellant contends the trial court committed

error in ordering him to pay restitution of $2,719.25 because the quote from the awning
Guernsey County, Case No. 22 CA 000007                                                  4


company was too high, and the trial court should have limited the restitution amount to

the amount of the victim’s deductible.

      {¶10} R.C. 2929.18(A)(1) governs restitution orders and provides as follows:

      (A) Except as otherwise provided in this division and in addition to imposing

      court costs * * * the court imposing a sentence upon an offender for a felony

      may sentence the offender to any financial sanction or combination of

      financial sanctions authorized under this section * * * [f]inancial sanctions

      that may be imposed pursuant to this section include, but are not limited to,

      the following:

      (1) Restitution by the offender to the victim of the offender’s crime or any

      survivor of the victim, in an amount based on the victim’s economic loss. *

      * * If the court imposes restitution, at sentencing, the court shall determine

      the amount of restitution to be made by the offender. If the court imposes

      restitution, the court may base the amount of restitution it orders on an

      amount recommended by the victim, the offender, a presentence

      investigation report, estimates or receipts indicating the cost of repairing or

      replacing property, and other information, provided that the amount the

      court orders as restitution shall not exceed the amount of the economic loss

      suffered by the victim as a direct and proximate result of the commission of

      the offense. * * *

      {¶11} We review restitution orders under an abuse of discretion standard. State

v. Sheets, 5th Dist. Licking NO. 17 CA 44, 2018-Ohio-996. An order of restitution must

be supported by competent and credible evidence from which the trial court can discern
Guernsey County, Case No. 22 CA 000007                                                     5


the amount of restitution to a reasonable degree of certainty. State v. Spencer, 5th Dist.

Delaware No. 16 CAA 04 0019, 2017-Ohio-59. Furthermore, a trial court abuses its

discretion if it orders restitution in an amount that does not bear a reasonable relationship

to the actual loss suffered. Id.

       {¶12} The evidence which supports a court’s restitution order “can take the form

of either documentary evidence or testimony.” State v. Jones, 10th Dist. Franklin No.

14AP-80, 2014-Ohio-3740.

       {¶13} This Court has previously held that a victim is not entitled to reimbursement

from a defendant for damage that was paid for by the victim’s insurance carrier. State v.

Castaneda, 168 Ohio App.3d 686, 2006-Ohio-5078, 861 N.E.2d 601 (5th Dist. Ashland).

However, in this case, the victim’s insurance carrier did not pay the full amount needed

to repair the awning as per the estimate submitted by the victim. Thus, there is no double

recovery or “windfall” to the victim. Rather, $2,719.25 is the amount of economic loss

suffered by the victim as a direct and proximate result of the commission of the theft

offense. State v. Frank, 5th Dist. Muskingum No. CT2017-0102, 2018-Ohio-5148; see

also R.C. 2929.01(L).

       {¶14} We find there is competent and credible evidence to support the amount of

restitution imposed by the trial court under R.C. 2929.18(A)(1). Appellee presented

uncontroverted documentary evidence that it would cost the victim $4,755 to replace the

awning, and the insurance company covered $2,035.75 of that amount, making the

difference $2,719.25. The trial court determined this documentary evidence was credible.

Further, R.C. 2929.18(A) specifically provides that the trial court may base the amount of

restitution on “estimates indicating the cost of repairing or replacing the property.”
Guernsey County, Case No. 22 CA 000007                                                    6


       {¶15} Based on the foregoing, we find the trial court did not abuse its discretion in

ordering appellant to pay $2,719.25 in restitution. Appellant’s first assignment of error is

overruled.

                                                II.

       {¶16} In his second assignment of error, appellant argues the evidence was not

sufficient to support the theft conviction because the value of the property stolen is less

than $1,000.

       {¶17} However, appellant entered a plea of guilty in this case. A guilty plea waives

a defendant’s right to challenge the sufficiency of the evidence to support a conviction.

State v. Schnarr, 5th Dist. Licking No. 18 CA 0035, 2019-Ohio-29; State v. Dickerson, 5th

Dist. Richland No. 2022 CA 0027, 2022-Ohio-3012.

       {¶18} Accordingly, appellant’s second assignment of error is overruled.

       {¶19} Based on the foregoing, appellant’s assignments of error are overruled.
Guernsey County, Case No. 22 CA 000007                                     7


      {¶20} The March 30, 2022 judgment entry of the Guernsey County Court of

Common Pleas is affirmed.

By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur